Name: Commission Regulation (EEC) No 1333/83 of 27 May 1983 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5 . 83 Official Journal of the European Communities No L 139/21 COMMISSION REGULATION (EEC) No 1333/83 of 27 May 1983 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 In Regulation (EEC) No 1203/73 in Annex VII 'Apples', under the heading ' "variety" conversion factor' : (a) the variety 'Jamba' is inserted in the second box after the variety 'Delicious Pilafa' ; (b) the varieties 'Red Delicious', 'Richared', 'Stark Delicious', 'Starking', 'Starkrimson' and 'Idared' are inserted in the seventh box after the variety 'Golden Delicious' ; (c) the eighth box, including the varieties 'Red Deli ­ cious', 'Richared', 'Stark Delicious', 'Starking' and 'Starkrimson' is deleted . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 1 203/73 (3), as last amended by Regulation (EEC) No 1342/82 (4), fixed the conversion factors to be applied to the buying-in prices for fruit and vegetables ; Whereas it is necessary to revise the conversion factor for apples of the Red Delicious, Richared, Stark Delicious, Starking, Starkrimson , Jamba and Idared varieties as a result of the trend in prices of the Community representative markets in recent seasons ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , Article 2 This Regulation shall enter into force on 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . O OJ No L 190, 1 . 7 . 1982, p. 7. (3) OJ No L 123 , 10 . 5 . 1973 , p. 1 . (4 OJ No L 150 , 29 . 5 . 1982, p. 96 .